1    JOHN WEST* DC Bar No. 424718
     GEORGINA YEOMANS* DC Bar No. 1510777
2
     Bredhoff & Kaiser, PLLC
3    805 15th Street NW, Suite 1000
     Washington, DC 20005
4    Telephone (202) 842-2600
     Facsimile: (202) 842-1888
5
     jwest@bredhoff.com; gyeomans@bredhoff.com
6    *Admitted pro hac vice
     Attorneys for Defendants AFSCME
7    Local 2620 and AFSCME Local 3299
8
     ANDREW H. BAKER, CA Bar No. 104197
9    Beeson, Tayer & Bodine, APC
     483 Ninth Street, 2nd Floor
10   Oakland, CA 94607-4051
     Telephone: (510) 625-9700
11
     Facsimile: (510) 625-8275
12   abaker@beesontayer.com
     Attorney for Defendant AFSCME Local 2620
13
     PETER SALTZMAN, CA Bar No. 169698
14
     KATE HALLWARD, CA Bar No. 233419
15   ARTHUR LIOU, CA Bar No. 252690
     Leonard Carder, LLP
16   1330 Broadway, Suite 1450
     Oakland, CA 94612
17
     Telephone: (510) 272-0169
18   Facsimile: (510) 272-0174
     psaltzman@leonardcarder.com
19   khallward@leonardcarder.com
     aliou@leonardcarder.com
20
     Attorneys for Defendant AFSCME Local 3299
21                             UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
22                                 SACRAMENTO DIVISION
23
     LILIANA HERNANDEZ, et al.,                  Case No.: 2:18-CV-02419-WBS-EFB
24
                        Plaintiffs,
25
     v.                                          ORDER
26
     AFSCME CALIFORNIA, et al.,
27
                        Defendants.
28




     PROPOSED ORDER- 4
1           The Ex-Parte Request of Defendants AFSCME Local 2620 and AFSCME Local 3299 for
2
     Leave to File a Sur-Reply in Opposition to Plaintiffs’ Motion for Preliminary Injunction is
3
     hereby GRANTED.
4
            IT IS SO ORDERED
5

6    Dated: November 29, 2018

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     PROPOSED ORDER- 5
